Case 1:18-cv-02427-TJK Document 38-7 Filed 10/23/20 Page 1 of 30




               EXHIBIT
                 G
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 12 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 23 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 34 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 45 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 56 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 67 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 78 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 89 of
                                                            of 29
                                                               30
Case
 Case1:18-cv-02427-TJK
      1:09-cv-04172-VM Document
                       Document 38-7
                                93-5 Filed
                                     Filed 10/23/20
                                           11/30/17 Page
                                                    Page 10
                                                         9 ofof29
                                                                30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 10
                                                         11 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 11
                                                         12 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 12
                                                         13 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 13
                                                         14 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 14
                                                         15 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 15
                                                         16 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 16
                                                         17 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 17
                                                         18 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 18
                                                         19 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 19
                                                         20 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 20
                                                         21 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 21
                                                         22 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 22
                                                         23 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 23
                                                         24 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 24
                                                         25 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 25
                                                         26 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 26
                                                         27 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 27
                                                         28 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 28
                                                         29 of
                                                            of 29
                                                               30
Case
Case 1:18-cv-02427-TJK
     1:09-cv-04172-VM Document
                       Document 93-5
                                38-7 Filed
                                     Filed 11/30/17
                                           10/23/20 Page
                                                    Page 29
                                                         30 of
                                                            of 29
                                                               30
